DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a flank angle larger than that of the first tip flank face” as recited on lines 28-29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on:
Line 9 that the “diameter D of the cutting blades is 2 mm or less” then further on line 12 that the “diameter D is 3 or more”.  The metes and bounds of the claim are not clear since it is unclear what the specific value of the diameter D is? Is it 2mm or less? Or 3 or more?  Further, 3 or more what? Mm? is the diameter D of the cutting blades as recited on line 9, the same as the diameter D recited on line 12?  Are they two different diameters?  Further clarification is needed.  For purposes of expediting prosecution the diameter D of the cutting blades will be interpreted as being “3 mm or more”.  Further clarification is needed. 
Lines 10-11 that “a ratio L/D of each margin length L in a direction of the axis from an outer peripheral end of each of the cutting blades to a rear end of each of the first and second margin part”.  However the metes and bounds of the claim are unclear.  It is unclear to which specific margin, the margin length is referring to?  Is it each of a first margin part length and second margin part length? Further clarification is needed
Lines 22-23 that “a difference between lengths of two main cutting blades”. First, it is unclear where the “lengths” of the two main cutting blades is being taken from.  Second, as such, it is unclear where exactly this difference between lengths is being defined as.  Is each of the cutting blades’ length different, such that there is a difference?  Then, with the clause “or less”, is there actually a difference?  Note that if the lengths are 
Line 24 that “the tip flank face” has a first tip flank face and a second tip flank face.  However it has been noted that line 2 recites “tip flank faces” plural.  Accordingly, it is unclear which of the tip flank faces (plural) has a first tip flank face and a second tip flank face.  For purposes of expediting prosecution “the tip flank face” will be interpreted as –the tip flank faces each--.
Lines 27-29 that “the second tip flank face…has a flank angle larger than that of the first tip flank face”.  First, it is unclear in relation to what is this angle being taken from and as such, to what extent is it larger than that of the first tip flank face.  Additionally, since “a flank angle” of the first tip flank face, has not been set forth, the way the claim has been recited is unclear.  For purposes of expediting prosecution line 29 will be interpreted as follows –than a flank angle of the first tip flank face--.  Further clarification is needed.
Lines 33 and 39 respectively “the two tip flank faces”.  There is insufficient antecedent basis for “the two” tip flank faces, since no “two” tip flank faces have been previously introduced in the claim, making the scope of the claim indefinite.  For purposes of expediting prosecution and in order to have consistent language throughout the claim, “the two tip flank faces” will be interpreted as –the first tip flank face and the second tip flank face--.  Further clarification is needed.
Claim 2 recites on lines 2-4 that “an arithmetic mean curvature Spc 1/mm of peak apexes on a surface of the chip discharge groove is 800 or less forming a relatively smooth or polished surface”.  First, it is unclear what exactly “an arithmetic mean curvature Spc 1/mm” is and how can it be “800 or less”?  Is it an equation?  Further it is also unclear which of the chip discharge grooves (note that claim 1, sets forth two discharge grooves), has a smooth or polished surface?  Further, the term "relatively" in claim 2 is a relative term which renders the 
Claim 3 recites on line 2that “the second margin part is formed from the tip flank face to the thinning face”.  However it has been noted that since claim 1 sets forth on line 2 “tip flank faces” plural, it is unclear which of the tip flank faces (plural) it is referring to.  For purposes of expediting prosecution “the second margin part is formed from the tip flank face to the thinning face” will be interpreted as – the second margin part is formed in a direction as extending from the first tip flank face to the thinning face--.  Further clarification is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takikawa US 2008/0089753 in view of Takikawa US 7,422,396 (hereafter--Takikawa 396--) and in further view of Olsson US 2012/0201619.
In regards to claim 1, Takikawa discloses drill bit having two chip discharge grooves (4) opening to tip flank faces (in the same as 5a and 5b of the Applicant’s Figure 2) of a drill bit body (1) and extending to a rear end side are formed symmetrically with respect to an axis at an outer periphery of a tip part of the drill bit body (as shown in Figure 2A) that is configured to rotate (A) around the axis (O), cutting blades (5) are respectively formed at intersecting ridgeline parts between wall faces of the chip discharge grooves (4) that face a drill bit rotation direction and the tip flank faces, a first margin part (7) adjacent to a side of each of the chip discharge grooves (4) opposite to the drill bit rotation direction formed on a land part (in the same way as 9 is formed on the Applicant’s Figures 2) between the chip discharge grooves, and a diameter D of the cutting blades is –3mm or more—(see paragraph [0043]); Takikawa also discloses that there is a ratio L/D of each margin length L in a direction of the axis from an outer peripheral end of each of the cutting blades to a rear end of each of the first and second margin parts; wherein a thinning part (10) is formed at an inner periphery of a tip part of the chip discharge groove (4), wherein the thinning part (10) has a thinning face (10) that faces the side opposite to the drill bit rotation direction, wherein the each of the cutting blades (5) includes a main cutting blade (5) that linearly extends from an outer periphery of the drill bit body toward an inner periphery side thereof as seen from a tip side in the axis direction (as in Figure 2A), and a thinning blade (12a or 12b) that is bent on the inner peripheral side of the main cutting blade (5) and is formed at an intersecting ridgeline part between the thinning part and each of the tip flank face (in the same way as thinning blade 7b intersects with ridgeline M1 as per Applicant’s Figure 2) wherein each main cutting blade has a length, the length being substantially the same, and a difference between lengths of the two main cutting blades as seen from the axis direction tip side is substantially 0mm (which meets the “or less” clause on the “0.04 mm or less”), or located on the side in the drill bit rotation direction with respect to the second intersecting ridgeline of the opposite tip flank face, and wherein there is a distance (d2 as in annotated Figure 2A below) between the second extension line (N2) and the second intersecting ridgeline.

Nevertheless, Takikawa 396 teaches that it is well known in the art of drillings to have a first margin part 6 and a second margin part 7, both located on a land part between chip discharge grooves 4.  Note that in Figure 2, the second margin part 7 is adjacent to a side of the chip discharge groove 4.  A person having ordinary skill in the art would have recognized that by providing a drill with a second margin part, among other benefits, such as reducing unwanted bending, it will increase surface smoothness since the margins will burnish the inner circumferential surface being machined, therefore finishing the surface without an additional reaming step.  This leads to reduction in number of steps in a process of manufacturing a product, and the consequent reduction in a cost required for manufacturing the product (see col 6, lines 28-44 of Takikawa 396).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Takikawa’s drill to include an additional, second margin, as taught by Takikawa 396 to reduce the number of steps in a process of manufacturing a product, and consequently, reducing the cost required for manufacturing the product.
Takikawa as modified further fails to explicitly disclose that the flank angle of the second tip flank face is larger than the flank angle of the first tip flank face.
Nevertheless, Olsson further teaches that it is well known in the art of drilling to have a first tip flank face 10a disposed at a first angle and a second tip flank face 10b disposed at a second angle.  Note that Olsson explicitly teaches on paragraph [0043] that the angle of the second tip flank face is larger than the angle of the first tip flank face.  A person having ordinary skill in the art would have recognized that the angles to which the flank faces (or clearance 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to further modify Takikawa’s drill such that the flank angle of the second tip flank face is larger than the flank angle of the first tip flank face as taught by Olsson to improve surface finish and prevent unnecessary/or undesired contact between the workpiece and the flank surfaces.
Takikawa as modified fails to explicitly disclose that the value of the distance d1 is in a range of 0.04 mm to 0.08 mm and that the value of the distance d2 is in a range of 0.08 mm or less.
Since Takikawa does, however, disclose that there is a distance d1 and a distance d2 (see annotated Figure 2A of Takikawa above), then the distances d1 and d2 constitute a defined value of the cutting tool. Therefore, the value of the distance d1 and distance d2 is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these distances will depend on the desired reduction of cutting resistance when machining and thereby improving tool life. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined distance d1 and a defined distance d2, were disclosed in the prior art by Takikawa, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Takikawa’s distance d1 and distance 2q to be of a desired value such as in a range of 0.04 mm to 0.08 mm and in a range of 0.08 mm or less, respectively.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regards to claim 2, Takikawa as modified discloses the drill bit according to claim 1, Takikawa as modified also discloses that a surface of the two chip discharge grooves (4 of Takikawa) is smooth.
claim 3, Takikawa as modified discloses the drill bit according to claim 1, Takikawa as modified also discloses that the second margin part (of Takikawa 396) is formed from the –first-- tip flank face (of Takikawa) to the thinning face (10 of Takikawa) in a circumferential direction.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takikawa US 2008/0089753 in view of Takikawa US 7,422,396 (hereafter--Takikawa 396--) and in further view of Olsson US 2012/0201619 as applied to claim 1 above, and in further view of Astrand et al. US 2008/0056835 (hereafter—Astrand--).
In regards to claim 4-6, Takikawa as modified discloses the drill bit according to claim 1, Takikawa as modified also discloses the wall faces of the chip discharge grooves (4 of Takikawa).
However fails to disclose that the chip discharge grooves are coated with a nitride film of Ti and Si.
Nevertheless, Astrand further teaches that it is well known in the art of drilling to have a drill bit be coated with a nitride film of Ti and Si (paragraphs [0037]; [0063]; see also claims 1 and 3 of Astrand).  Note specifically that in paragraphs [0010-0012] Astrand teaches that by providing this film increases wear resistance of the drill in the tip area and also provided good chip transportation properties in other parts of the twist drill (which a person having ordinary skill in the art would know that this inherently means the chip grooves); also provides the drill with well adaptation to reconditioning (regrinding and recoating); and provides a drill less prone to pitting formation.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to further modify Takikawa’s drill to include a coating film on walls of the chip discharge grooves as taught by Astrand to increases wear resistance of the drill in the tip area; provide good chip transportation properties in the chip grooves and their walls and reduce pitting formation when machining.
by a sputtering method, and then, the wall faces of the chip discharge grooves are irradiated with abrasive power and subjected to smoothing machining (claim 5) and by an arc ion plating method, and then, the surface of the chip discharge grooves are irradiated with abrasive power and subjected to smoothing machining (claim 6) are is considered to be a product by process limitation. In product-by-process claims, "once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show anunobvious difference." MPEP 2113. This rejection under 35 U.S.C. 102/103 is properbecause the "patentability of a product does not depend on its method of production." Inre Thorpe, 227 USPQ 964,966 (Fed. Cir.1985). 
Response to Arguments and Examiner’s note
Applicant’s arguments filed on 03/02/2021 with respect to claims 1-3 have been carefully and fully considered, however, it has been noted that since the record needed to be further clarified the Examiner provided a new Non-Final rejection as aforementioned.
The Examiner notes that this was necessitated due to the fact that the present application was transferred from Examiner Sullivan to Examiner Ramos and it needed to be placed in better condition for prosecution purposes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722